Mr. Justice Tantis delivered the opinion of the court: On December 17, 1937 plaintiff herein, according to his complaint, purchased a license for an automobile then owned by him, and paid to the Secretary of State a license fee in the sum of $10.50. He received the license plates, but on the 1st day of January the automobile for which same were' purchased was wrecked and was disposed of as junk, and claimant now seeks a refund of the amount so paid by him for the said license plates. The Attorney General has filed a motion to dismiss on the ground that the complaint does not set out a claim which the State of Illinois as a sovereign commonwealth should discharge and pay. Applications, of a similar nature have been frequently before the Court, and in all instances where proper objection has been interposed, the Court has held that no refund is properly allowable. There is no provision of the Motor Vehicle Act or by any other law which authorizes a return of a license fee under the facts set forth in the complaint. If the legislature intended that refunds- should be made under any set of circumstances they could have placed such provision in the statutes. Under the facts stated in the complaint plaintiff could not maintain an action against the State if the latter were suable in a court of law. The motion of the Attorney General is therefore sustained and the complaint dismissed.